Fourth Court of Appeals
                                  San Antonio, Texas
                                      September 11, 2015

                                     No. 04-15-00551-CV

                               Richard Matthew VILLAREAL,
                                         Appellant

                                               v.

                                  Rebecca L. VILLAREAL,
                                          Appellee

                  From the 37th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2013-CI-18202
                         Honorable Gloria Saldana, Judge Presiding


                                        ORDER
        Appellant has filed a motion for emergency relief requesting this court to order that the
children who are the subject of the underlying lawsuit remain in Bexar County, Texas in
appellant’s possession pending the outcome of the appeal. Appellee is ORDERED to file a
written response to this motion no later than ten days from the date of this order.



                                                    _________________________________
                                                    Marialyn Barnard, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 11th day of September, 2015.



                                                    ___________________________________
                                                    Keith E. Hottle
                                                    Clerk of Court